NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


T.R.,                                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D16-2523
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed May 3, 2017.

Appeal from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa,
for Appellee.


MORRIS, Judge.

              T.R. appeals his juvenile adjudication of delinquency for the offense of

battery and a disposition order placing him on probation for one year. T.R. argues—and

we agree—that the trial court committed fundamental error by failing to make a proper

inquiry into T.R.'s waiver of counsel at both the plea and disposition hearings in violation
of Florida Rule of Juvenile Procedure 8.165. See, e.g., State v. T.G., 800 So. 2d 204

(Fla. 2001); D.A.C. v. State, 201 So. 3d 1249 (Fla. 2d DCA 2016); C.K. v. State, 909 So.

2d 602 (Fla. 2d DCA 2005); D.C.W. v. State, 775 So. 2d 363, 364 (Fla. 2d DCA 2000).

The State concedes error. Accordingly, we reverse and remand for further proceedings.

             Reversed; remanded.


CRENSHAW and BLACK, JJ., Concur.




                                          -2-